United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS, Camp Pendleton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-26
Issued: April 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 7, 2011 appellant filed a timely appeal from a May 26, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim
and an August 8, 2011 nonmerit decision denying his request for a hearing by the Branch of
Hearings and Review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
developed a right back injury in the performance of duty on April 14, 2011; and (2) whether
OWCP properly denied appellant’s request for an oral hearing as untimely.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its August 8, 2011 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On April 21, 2011 appellant, then a 58-year-old high voltage electrician, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right back injury on April 14, 2011 when
he was climbing out of a bucket truck, slipped and fell. Chares Legasp, a witness to the incident,
stated that he saw appellant’s feet falling to the belly of the bucket truck.
By letter dated April 26, 2011, OWCP informed appellant that no evidence had been
received in support his claim. Appellant was advised of the medical evidence needed and asked
that his physician submit a narrative medical report within 30 days. OWCP did not receive any
further evidence.
By decision dated May 26, 2011, OWCP denied appellant’s claim on the grounds that the
evidence was insufficient to establish that he sustained an injury because he did not submit any
medical evidence containing a medical diagnosis in connection with the accepted April 14, 2011
employment incident.
On June 29, 2011 appellant requested an oral hearing before the Branch of Hearings and
Review. This request was postmarked on June 30, 2011.3
In support of his request, appellant submitted a narrative statement detailing his injury
and medical treatment, as well as medical reports dated April 14 to June 13, 2011.
By decision dated August 8, 2011, the Branch of Hearings and Review denied appellant’s
request for an oral hearing finding that his request was not made within 30 days of the May 26,
2011 OWCP decision. The Branch of Hearings and Review further determined that the issue in
the case could equally well be addressed by requesting reconsideration from OWCP and
submitting evidence not previously considered which establishes that he sustained an injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA5 and that an injury was sustained in the performance of duty.6 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.7

3

The Board notes that appellant also submitted a request for reconsideration to OWCP dated June 29, 2011.

4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

James E. Chadden Sr., 40 ECAB 312 (1988).

7

Delores C. Ellyet, 41 ECAB 992 (1990).

2

When an employee claims that he or she sustained an injury in the performance of duty
there must be sufficient evidence to establish that the employee experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.8 Once an employee establishes
an injury in the performance of duty, the employee has the burden of proof to establish that any
subsequent medical condition or claim of disability is causally related to the accepted injury.9
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on April 14, 2011.
Appellant must establish all of the elements of his claim for his injury to be compensable.
He must prove his employment, the time, place and manner of injury, a resulting personal injury
and that his injury arose in the performance of duty. By letter dated April 26, 2011, OWCP
informed appellant of detailed medical evidence needed to support his claim and provided him
with a series of questions to provide to his physician; however, the record before the Board
contains no additional evidence prior to the May 26, 2011 OWCP decision.
Appellant alleged that the April 14, 2011 employment incident caused a back injury. An
award of compensation may not be based on surmise, conjecture or speculation.10 Appellant
must submit a report in which a physician reviews those factors of employment alleged to have
caused his condition and, taking these factors into consideration, as well as findings upon
examination and the medical history, explain how the employment factors caused or aggravated
any diagnosed condition and present medical rationale in support of his or her opinion.11 His
recitation of the facts is not sufficient to support his allegation that the April 14, 2011
employment incident caused any injury.12 Where an appellant fails to submit any medical
evidence, he or she has not established that the injury occurred as alleged.13
LEGAL PRECEDENT -- ISSUE 2
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.14 According to 20 C.F.R. § 10.615, a claimant
8

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
9

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

10

D.D., 57 ECAB 734 (2006).

11

See Robert Broome, 55 ECAB 339 (2004).

12

Paul Foster, 56 ECAB 1943 (2004); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

14

5 U.S.C. § 8124(b)(1).

3

shall be afforded a choice of an oral hearing or a review of the written record.15 The regulations
provide that a request for a hearing or review of the written record must be made within 30 days
as determined by the postmark or other carrier’s date marking, of the date of the decision.16 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of OWCP’s decision.17 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.18 In such a case, it will
determine whether to grant a discretionary hearing and, if not, will so advise the claimant with
reasons.19
ANALYSIS -- ISSUE 2
In the present case, appellant requested an oral hearing by letter postmarked on
June 30, 2011. The Board finds that his request was therefore made more than 30 days after the
date of issuance of OWCP’s prior decision dated May 26, 2011. The Branch of Hearings and
Review properly found in its August 8, 2011 decision that appellant was not entitled to an oral
hearing as a matter of right because his request for an oral hearing was not made within 30 days
of its May 26, 2011 decision.20
OWCP, however, has the discretionary authority to grant a hearing if the request was not
timely filed. In its August 8, 2011 decision, it considered the issue involved and properly
exercised its discretion when it denied appellant’s hearing request and determined that he could
equally well address the issue of fact of injury by requesting reconsideration and submitting new
evidence. The Board has held that the only limitation on OWCP’s authority is reasonableness.
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deduction
from established facts.21 In the present case, OWCP did not abuse its discretion in denying a
discretionary hearing and properly denied appellant’s request for an oral hearing under section
8124 of FECA.22
On appeal, appellant argues that his request was untimely filed because his mail was
going to his permanent home address instead of his temporary address. However, the record
before the Board contains no evidence that he submitted a change of address to OWCP. Under
the mailbox rule, it is presumed in the absence of evidence to the contrary, that a notice mailed to
15

20 C.F.R. § 10.615.

16

Id. at § 10.616(a).

17

See James Smith, 53 ECAB 188 (2001).

18

Herbert C. Holley, 33 ECAB 140 (1981).

19

Id.

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

21

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

22

See D.F., Docket No. 11-42 (issued August 1, 2011); Hubert Jones, Jr., 57 ECAB 467 (2006).

4

an individual in the ordinary course of business was received by that individual. This
presumption arises when it appears from the record that the notice was properly addressed and
duly mailed.23 Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a back injury in the performance of duty on April 14, 2011. The Board also finds that
OWCP properly denied his request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the August 8 and May 26, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

23

See Michelle Lagana, 52 ECAB 187 (2000).

5

